324 F.2d 959
Ronald Lee WOLFEv.Elbert V. NASH, Warden, Mo. State Penitentiary.
No. 17507.
United States Court of Appeals Eighth Circuit.
November 27, 1963.

Appeal from the United States District Court for the Western District of Missouri.
James B. Herd and James J. Sauter, St. Louis, Mo., for petitioner.
Thomas F. Eagleton, Atty. Gen., for the State of Missouri, for respondent.
PER CURIAM.


1
Application for Certificate of Probable cause to be filed without payment of filing fee; application for certificate of probable cause denied and application for stay of execution of sentence denied.